IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 15, 2008
                                 No. 07-20614
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff–Appellee,

v.

ROY THOMAS RAWLINSON,

                                            Defendant–Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:01-CR-71


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Roy Thomas Rawlinson appeals the twenty-month sentence imposed by
the district court following the revocation of his supervised release. The district
court determined that Rawlinson’s advisory sentencing range was seven to
thirteen months of imprisonment, with a statutory maximum term of
imprisonment of twenty months. Rawlinson does not challenge these findings.
Instead, he contends that the district court’s decision to impose the statutory



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20614

maximum sentence is unreasonable and that the district court did not articulate
specific reasons for imposing the sentence.
      Because Rawlinson did not object to his sentence or challenge the alleged
lack of reasons for the sentence imposed in the district court, we review for plain
error only. See United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir.
2008) (applying plain error review to unpreserved challenge to adequacy of
district court’s explanation of sentence), petition for cert. filed (July 25, 2008)
(No. 08-5514). To establish plain error, Rawlinson must show (1) that there was
error, (2) that the error was clear or obvious, and (3) that the error affected his
substantial rights. See United States v. Olano, 507 U.S. 725, 731-37 (1993). If
these factors are established, we will exercise our discretion to correct errors
that seriously affect the “fairness, integrity, or public reputation of judicial
proceedings.” United States v. Cotton, 535 U.S. 625, 631 (2002) (internal
quotation marks and citation omitted).
      When revoking a term of supervised release, a district court may impose
any sentence of imprisonment that falls within the maximum term allowed by
statute. See 18 U.S.C. § 3583(e)(3). In doing so, the district court is to consider
the factors set forth in 18 U.S.C. § 3553(a) and the advisory policy statements
found in Chapter Seven of the Guidelines. United States v. Mathena, 23 F.3d 87,
90 (5th Cir. 1994).
      Although Rawlinson’s twenty-month sentence exceeds the Guidelines
range, it does not exceed the statutory maximum term of imprisonment that the
district court could have imposed upon revocation of supervised release. See 18
U.S.C. §§ 3559(a)(3), 3583(e)(3); U.S.S.G. § 7B1.4(a). The district court provided
adequate reasons for the imposition of Rawlinson’s sentence. The district court
stated that it considered the policy statements of Chapter Seven, the advisory
Guidelines, the circumstances of the case, and the court’s prior leniency toward
Rawlinson, who repeatedly violated conditions of his supervised release.



                                        2
                                  No. 07-20614

      Rawlinson’s sentence is neither unreasonable nor plainly unreasonable,
and he has not demonstrated plain error. See United States v. Jones, 484 F.3d
783, 792 (5th Cir. 2007); United States v. Teran, 98 F.3d 831, 836 (5th Cir. 1996).
Accordingly, the judgment of the district court is AFFIRMED.




                                        3